        Case 1:20-cr-00483-AA       Document 71   Filed 03/04/21   Page 1 of 6




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                                MEDFORD DIVISION



UNITED STATES OF AMERICA,                                  Case No. 1:20-cr-00483-AA
                                                            ORDER AND OPINION

v.

JOHN TOBE LARSON,

             Defendant,


AIKEN, District Judge:

      Defendant, John Tobe Larson, has been charged by indictment with one count

of Use of Interstate Commerce Facilities in the Commission of Murder-for-Hire in

violation of 18 U.S.C. § 1958 and one count of Possession with Intent to Distribute a

Controlled Substance in violation of 21 U.S.C. §§ 841(a)(l) and (b)(l)(C). Doc. 51. This

matter is now before this Court on defendant’s motion for review of a Magistrate

Judge’s detention order. Doc. 67.




Page 1 – ORDER AND OPINION
        Case 1:20-cr-00483-AA     Document 71    Filed 03/04/21   Page 2 of 6




      Pursuant to an initial criminal complaint, defendant was arrested on August

21, 2019. Doc. 17. After a formal hearing, U.S. Magistrate Judge Mark Clarke

ordered defendant detained pending trial on August 26, 2019. Doc. 15.

      Defendant requested review of that detention order on March 20, 2020. Doc.

36. Following a formal hearing, Magistrate Judge Clark denied the motion on March

24, 2020. Doc. 41.

      Defendant was formally indicted on the present charges on October 15, 2020.

Doc. 51. Defendant then filed a supplemental motion for release based on emerging

concerns regarding the 2019 Novel Coronavirus (“COVID-19”) at the Jackson County

Jail on January 8, 2021. Following a third detention hearing, Magistrate Judge

Clarke denied the motion on January 12, 2021. Doc. 65.

      On February 26, 2021, defendant filed the present motion requesting review of

Magistrate Judge Clarke’s most recent ruling.       Doc. 67.   This Court held oral

argument on that motion on March 2, 2021. The Court heard from the parties as well

as Jackson County Jail and U.S. Marshal officials. For the reason’s set forth below,

the motion is DENIED.

                               LEGAL STANDARD

      Review of a magistrate judge’s release or detention order is de novo. United

States v. Koenig, 912 F.2d 1190, 1192-93 (9th Cir. 1990).

      The Bail Reform Act (“BRA”) governs the detention of a defendant pending

trial. 18 U.S.C. § 3142. The Act mandates the release of a person pending trial unless

the court “finds that no condition or combination of conditions will reasonably assure




Page 2 – ORDER AND OPINION
        Case 1:20-cr-00483-AA     Document 71    Filed 03/04/21   Page 3 of 6




the appearance of the person as required and the safety of any other person and the

community.” 18 U.S.C. § 3142(e). Only in rare circumstances should release be

denied, and doubts regarding the propriety of release should be resolved in the

defendant's favor. United States v. Gebro, 948 F.2d 1118, 1121 (9th Cir. 1991) On a

motion for pretrial detention, the government bears the burden of showing by a

preponderance of the evidence that the defendant poses a flight risk, and by clear and

convincing evidence that the defendant poses a danger to the community. Id.

      A Court considers four factors in determining whether the pretrial detention

standard is met: (1) the nature and circumstances of the offense charged, including

whether the offense is a federal crime of terrorism; (2) the weight of the evidence

against the person; (3) the history and characteristics of the person, including the

person's character, physical and mental condition, family and community ties,

employment, financial resources, past criminal conduct, and history relating to drug

or alcohol abuse; and (4) the nature and seriousness of the danger to any person or

the community that would be posed by the defendant's release. 18 U.S.C. § 3142(g);

Hir, 517 F.3d at 1086.

      Consideration of detention “may be reopened, before or after a determination

by the judicial officer, at any time before trial if the judicial officer finds that

information exists that was not known to the movant at the time of the hearing and

that has a material bearing on the issue whether there are conditions of release that

will reasonably assure the appearance of such person as required and the safety of

any other person and the community.” 18 U.S.C. § 3142(g)




Page 3 – ORDER AND OPINION
        Case 1:20-cr-00483-AA      Document 71    Filed 03/04/21   Page 4 of 6




                                    DISCUSSION

      The Court first finds that the nature and circumstances of the offense conduct

were highly dangerous.      First, defendant is accused of being involved with the

interstate distribution of marijuana and bulk cash smuggling. More importantly,

defendant is accused of seeking to hire another person to murder one of his associates

because that individual owed defendant money.          Defendant was also allegedly

concerned that the intended victim would report defendant’s supposed illegal activity

to law enforcement. Defendant then allegedly agreed to pay approximately $20,000

dollars for the murder to an undercover government agent. Defendant met with the

agent and gave specific instructions on who the alleged victim was and how the agent

should dispose of the body. Given defendant’s alleged actions in this case, this factor

clearly weighs in favor of detention.

      Though it is the least important factor to be considered, the Court finds that

the weight of the evidence against the defendant also supports detention.

      Turning to the history and characteristics of the person, the Court also finds

defendant’s previous criminal history supports continued detention. Defendant has

a previous federal conviction related operating a large marijuana operation in Alaska.

He also allegedly made comments to the undercover agent in this case that he had

been in this business for over fifty years.

       The Court also takes the health concerns presented in this motion very

seriously.   Defendant is seventy years old and suffers from several underlying

conditions including a compromised immune system. Defendant notes that there has




Page 4 – ORDER AND OPINION
        Case 1:20-cr-00483-AA      Document 71     Filed 03/04/21   Page 5 of 6




been recent outbreak of COVID-19 at the Jackson County Jail where he is being held

pending trial. Defendant complains that Jackson County officials have failed to

adhere to U.S. Centers for Disease Control guidelines, including wearing masks,

which puts him in danger for contracting the virus.

      At oral argument, the Court heard statements from a county jail official, a

Deputy U.S. Marshal, as well as defense counsel and his staff regarding their

observations of Jackson County Jail staff practices. The Court finds all the offered

statements to be credible. The Court does have concerns regarding jail operations

and expects officials to comply with the relevant protocols regarding COVID-19 which

are necessary to protect the individuals in their custody. However, defendant is

currently being held in a four-person housing pod which is reasonably isolated and

not currently infected with COVID-19. More importantly, defendant has already

received his first dose of one of the two approved COVID-19 vaccines, and he will

receive his second dose in coming weeks. While this is a closer issue, the Court finds

that this factor does not weigh in favor of release.

      Finally, the Court finds defendant’s alleged actions in this case show that the

nature and seriousness of the danger to any person or the community that would be

posed by his release also weighs in favor of detention.

      Considering the parties written submissions and oral arguments, the Court

finds that the government has met its burden by a preponderance of the evidence that

defendant poses a risk of flight. Further, the government has shown by clear and

convincing evidence that defendant presents a danger to the community.            Finally,




Page 5 – ORDER AND OPINION
          Case 1:20-cr-00483-AA    Document 71    Filed 03/04/21   Page 6 of 6




the Court finds that there is no combination of conditions or constellation of services

which would ensure defendant’s appearance or the safety of the community if he were

released at this time.

                                    CONCLUSION

         For the reasons set forth above, defendant's motion for reconsideration of

detention order (Doc. 67) is DENIED.

         As noted above, the Court is concerned about defendant’s health. Accordingly,

if COVID-19 conditions change at the Jackson County Jail or if defendant’s health

significantly deteriorates, defendant is granted leave to refile his motion with the

Court.

         IT IS SO ORDERED.

                    4th day of March 2021.
         Dated this ____



                                      /s/Ann Aiken
                               _______________________
                                       Ann Aiken
                              United States District Judge




Page 6 – ORDER AND OPINION
